DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “void within the first piston” of Claims 1 and 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. (USPN 5,860,957) in view of Dysarz (USPGPub 2002/0068907).

Re Claim 1, Jacobsen discloses a device (580) for injecting a substance into a patient (Jacobsen Fig. 11), comprising: a housing defining at least a first chamber (582) and a second chamber (584); an injector disposed within the housing and comprising: a hollow needle (590) corresponding to a first piston (598) (Jacobsen Col. 14 Lines 1-7 - defining a hypodermic needle), the first piston (598) disposed and translatable within the first chamber (582) towards a first end of the first chamber (582) (as seen in Jacobsen Fig. 11); a first propellant (588) disposed within the first chamber (582) and positioned to force the first piston (598) towards the first end of the first chamber (582) in response to activation of the first propellant (588); a dispenser disposed within the housing and comprising: a second piston (594) disposed and translatable within the second chamber (584) towards a first end of the second chamber (584); 
	However, Jacobsen does not disclose the first piston defining a void within the first piston configured to intersect with a hollow portion of the hollow needle; and wherein translation of the first piston to the first end of the first chamber exposes the void to the first end of the second chamber. Dysarz discloses an injection device (Dysarz Figs. 1-5) comprising a first piston (15), a hollow needle (12), a first chamber (20) and a second chamber (7), wherein the first piston (15) defines a void (11) within the first piston (15) configured to intersect with a hollow portion of the hollow needle (12) and wherein the void is exposed to a first end of the second chamber (7), the configuration for permitting expelling a medicament from the second chamber through the first piston and out of the hollow needle when the first piston is positioned in a distal position within the first chamber (Dysarz ¶ 0024-0033). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured the first piston of Jacobsen to define a void therethrough to intersect with a hollow portion of the hollow needle, wherein translation of Jacobsen’s first piston to the first end of the first chamber would expose the void to the first end of the second chamber, the configuration as disclosed by Dysarz for permitting expelling a medicament from the second chamber through the first piston and out of the hollow needle when the first piston is positioned in a distal position within the first chamber.

Re Claims 5 and 6, Jacobsen in view of Dysarz disclose all of the limitations of Claim 1. Jacobsen further discloses wherein the housing is configured to be worn by a patient (as seen in Jacobsen Fig. 1); and a strap, and wherein the housing is configured to strapped to a patient's arm or torso (Jacobsen Col. 5 Lines 45-61).

Re Claim 22, Jacobsen discloses a method comprising: receiving an activation signal (Jacobsen Col. 3 Lines 39-44); in response to receiving the activation signal, activating a first propellant (588) of an injection device (580) to force a first piston (598) towards a first end of a first chamber (582), the injection device (580) comprising a hollow needle (590) corresponding to a first piston (598) (Jacobsen Col. 14 Lines 1-7 - defining a hypodermic needle), the first piston (598) disposed and translatable within the first chamber (582) towards the first end of the first chamber (582), and a second piston (594) disposed and translatable within a second chamber (584) towards a first end of the second chamber (584); subsequent to activating the first propellant (588), activating a second propellant (586) of the injection device to force the second piston (594) towards the first end of the second chamber (584), an injectable substance disposed within the second chamber (584) (Jacobsen Col. 13 Lines 43-67).
	However, Jacobsen does not disclose the first piston defining a void within the first piston configured to intersect with a hollow portion of the hollow needle; and wherein translation of the first piston to the first end of the first chamber exposes the void to the first end of the second chamber. Dysarz discloses an injection device (Dysarz Figs. 1-5) comprising a first piston (15), a hollow needle (12), a first chamber (20) and a second chamber (7), wherein the first piston (15) defines a void (11) within the first piston (15) configured to intersect with a 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured the first piston of Jacobsen to define a void therethrough to intersect with a hollow portion of the hollow needle, wherein translation of Jacobsen’s first piston to the first end of the first chamber would expose the void to the first end of the second chamber, the configuration as disclosed by Dysarz for permitting expelling a medicament from the second chamber through the first piston and out of the hollow needle when the first piston is positioned in a distal position within the first chamber.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. (USPN 5,860,957) in view of Dysarz (USPGPub 2002/0068907) as applied to Claim 1 above, and further in view of Anderson et al. (USPGPub 2008/0262431).

Re Claims 12 and 13, Jacobsen in view of Dysarz disclose all of the limitations of Claim 1. Neither Jacobsen nor Dysarz disclose wherein the hollow needle comprises a flexible 22-gauge hollow needle and is approximately 1 inch long; and wherein the hollow needle is constructed from Nitinol. Anderson discloses a needle between 18-26 gauge and 3-20 cm length (approximately 1.2 to 7.9 inches in length); wherein the needle is constructed of Nitinol (Anderson ¶ 0086 and 0164). Prior art which teaches a range within, overlapping, or touching Perricone v. Medicis Pharmaceutical Corp., 11 USPQ 1321, 1327 (Fed. Cir. 2005)(anticipation found even where prior art range was not identical to claimed ranges); see also MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993). In the present case, the prior art teaching of 18-26 gauge and 3-20 cm length substantially overlaps and thus anticipates the claimed range of 22 gauge and 1 inch length. Furthermore, examiner notes that the selection of a known material, Nitinol, based upon its suitability for the intended use is a design consideration well within the ordinary skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 14-15 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. (USPN 5,860,957) in view of Dysarz (USPGPub 2002/0068907) as applied to Claim 1 above, and further in view of Krasnow et al. (USPGPub 2016/0256106).

Re Claims 14 and 15, Jacobsen in view of Dysarz disclose all of the limitations of Claim 1. Neither Jacobsen nor Dysarz disclose a needle retraction mechanism; and wherein the needle retraction mechanism comprises a spring. Krasnow discloses an injection device (200) (Krasnow Fig. 1B) comprising a needle retraction mechanism; wherein the needle retraction mechanism comprises a spring (137) configured to retract a needle (120) from the skin (Krasnow Fig. 1B; ¶ 0056). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the first piston and needle of Jacobsen in view of Dysarz to comprise a needle configured with the first piston, and further 

Re Claim 27, Jacobsen in view of Dysarz disclose all of the limitations of Claim 22. Neither Jacobsen nor Dysarz disclose retracting the hollow needle. Krasnow discloses an injection device (200) (Krasnow Fig. 1B) comprising a needle retraction mechanism; wherein the needle retraction mechanism comprises a spring (137) configured to retract a needle (120) from the skin (Krasnow Fig. 1B; ¶ 0056). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the first piston and needle of Jacobsen in view of Dysarz to comprise a needle configured with the first piston, and further comprising retracting the hollow needle as disclosed by Krasnow to retract the needle from the skin.

Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. (USPN 5,860,957) in view of Dysarz (USPGPub 2002/0068907) as applied to Claim 1 above, and further in view of Krasnow et al. (USPGPub 2016/0256106) and Jagadeesh (USPGPub 2010/0198146).

Re Claim 16, Jacobsen in view of Dysarz disclose all of the limitations of Claim 1. Jacobsen further discloses wherein the housing (entirety of outer structure in Jacobsen Fig. 11) is a first housing. However, neither Jacobsen nor Dysarz disclose a second housing releasably 
	Krasnow discloses a first housing (110) and a second housing (115) wherein the second housing (115) is releasably couplable to the first housing (110) wherein different parts of the device may be reusable (Krasnow ¶ 0050). Jagadeesh discloses an injection device (200) (Jagadeesh Fig. 2 and 4) comprising a battery (410) and one or more capacitors (430), the battery (410) disposed within a housing (400); a first switch (220) electrically coupling the battery (410) and a first propellant, the first switch (220) arranged to provide an electrical current to the first propellant when the first switch (220) is closed thus creating a controlled blast wave to transfer momentum (Jagadeesh ¶ 0054). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the housing of Jacobsen in view of Dysarz to comprise a second housing wherein the second housing is releasably couplable to the first housing as disclosed by Krasnow wherein different parts of the device may be reusable.
	It also would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device of Jacobsen in view of Dysarz to comprise a battery disposed within the second housing; a first switch electrically coupling the battery and the first propellant, the first switch arranged to provide an electrical current to the first propellant when the first switch is closed; and a second switch electrically coupling the 

Re Claim 17, Jacobsen in view of Dysarz as applied to Claim 1 above and further in view of Krasnow and Jagadeesh disclose all of the limitations of Claim 16. Jacobsen in view of Dysarz do not disclose wherein the first switch is coupled to the battery via a first capacitor, the first capacitor configured to store a first electrical charge when the first switch is open, and to discharge the first electrical charge to the first propellant when the first switch is closed; and the second switch is coupled to the battery via a second capacitor, the second capacitor configured to store a second electrical charge when the second switch is open, and to discharge the second electrical charge to the second propellant when the second switch is closed.
	Jagadeesh discloses wherein the first switch (220) is coupled to the battery (410) via a first capacitor (430), the first capacitor (430) configured to store a first electrical charge when the first switch (220) is open, and to discharge the first electrical charge to the first propellant when the first switch (220) is closed, thus creating a blast wave to transfer momentum 
	Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have the second switch coupled to the battery via a second capacitor, the second capacitor configured to store a second electrical charge when the second switch is open, and to discharge the second electrical charge to the second propellant when the second switch is closed, wherein replicating the activation mechanism for the second propellant within the second chamber similar to that of the first propellant in the first chamber is well within the ordinary skill of the presented art.

Re Claims 18 and 19, Jacobsen in view of Dysarz as applied to Claim 1 above and further in view of Krasnow and Jagadeesh disclose all of the limitations of Claim 16. Jacobsen in view of Dysarz do not disclose a manipulandum coupled to the first and second switches, the manipulandum configured to initiate a firing sequence in response to an input; wherein the firing sequence comprises closing the first switch; and subsequent to closing the first switch, closing the second switch. Jacobsen discloses a manipulandum (physically pressed button 220 -
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device of Jacobsen in view of Dysarz as applied to Claim 1 above and further in view of Krasnow and Jagadeesh to comprise a manipulandum coupled to the first switch, the manipulandum configured to initiate a firing sequence in response to an input as disclosed by Jagadeesh for triggering the device. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have the manipulandum coupled to the second switch; and wherein the firing sequence comprises closing the first switch; and subsequent to closing the first switch, closing the second switch, wherein replicating the activation mechanism for the second switch and the sequence of switch activation is well within the ordinary skill of the presented art.

Re Claims 20 and 21, Jacobsen in view of Dysarz as applied to Claim 1 above and further in view of Krasnow and Jagadeesh disclose all of the limitations of Claim 16. Jacobsen in view of Dysarz do not disclose a wireless receiver and an antenna, the wireless receiver in communication with the first switch and the second switch and configured to initiate a firing sequence in response to receipt of a firing signal; wherein the firing sequence comprises closing the first switch; and subsequent to closing the first switch, closing the second switch. Krasnow discloses a wireless receiver and an antenna (Krasnow ¶ 0108), the wireless receiver in communication with a switch and configured to initiate firing in response to receipt of a signal 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the device of Jacobsen in view of Dysarz as applied to Claim 1 above and further in view of Krasnow and Jagadeesh to comprise a wireless receiver and an antenna, the wireless receiver in communication with the first switch and configured to initiate a firing sequence in response to receipt of a firing signal as disclosed by Krasnow for wireless control of the device from a controller. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have the wireless receiver in communication with the second switch and wherein the firing sequence comprises closing the first switch; and subsequent to closing the first switch, closing the second switch, wherein replicating the activation mechanism for the second switch and the sequence of switch activation is well within the ordinary skill of the presented art.

Response to Arguments
Applicant’s arguments with respect to Claims 1, 5-6, 12-22 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner no longer relies upon prior art Peuker.

As to applicant’s request for rejoinder on Page 8 of the response, upon determination of allowable subject matter in the present case, applicant will be contacted to discuss rejoinder of withdrawn claims. As always, examiner is available for interview to discuss moving the present case over the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/05/2021